FILED
                            NOT FOR PUBLICATION                                FEB 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10105

               Plaintiff - Appellee,             D.C. No. 4:09-cr-01028-DCB

  v.
                                                 MEMORANDUM *
JESUS GUERRERO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jesus Guerrero appeals from the 27-month sentence imposed following his

guilty-plea conviction for importing marijuana, in violation of 21 U.S.C. §§ 952(a),

960(a)(1) and (b)(3), and possession with intent to distribute marijuana, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Guerrero contends that the court procedurally erred by giving undue

deference to the Sentencing Guidelines and by failing to adequately articulate the

reasons for the sentence imposed. The record reflects that the district court did not

procedurally err. See United States v. Carty, 520 F.3d 984, 991-95 (9th Cir. 2008)

(en banc).

      AFFIRMED.




                                          2                                    10-10105